
	

113 HR 2936 IH: Protecting Immigrants From Legal Exploitation Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2936
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Foster (for
			 himself, Mr. Deutch,
			 Mr. Quigley,
			 Mr. Polis,
			 Ms. Titus,
			 Ms. Norton,
			 Ms. Schakowsky,
			 Mr. Hastings of Florida,
			 Mr. Enyart,
			 Mr. Tonko,
			 Mr. Garcia,
			 Mr. Larsen of Washington, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for punishments for immigration-related fraud,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Immigrants From Legal
			 Exploitation Act of 2013.
		2.Schemes to provide
			 fraudulent immigration services
			(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1041.Schemes to
				provide fraudulent immigration services
						(a)In
				generalAny person who knowingly or recklessly executes a scheme
				or artifice, in connection with any matter that is authorized by or arises
				under any Federal immigration law or any matter the offender claims or
				represents is authorized by or arises under any Federal immigration law,
				to—
							(1)defraud any
				person; or
							(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, or promises,
							shall be
				fined under this title, imprisoned not more than 10 years, or both.(b)MisrepresentationAny
				person who knowingly and falsely represents that such person is an attorney or
				an accredited representative (as that term is defined in section 1292.1 of
				title 8, Code of Federal Regulations (or any successor regulation)) in any
				matter arising under any Federal immigration law shall be fined under this
				title, imprisoned not more than 15 years, or both.
						(c)ReimbursementAny
				person convicted of offenses under this section must fully reimburse the client
				for any services that person fraudulently
				provided.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following:
				
					
						1041. Schemes to provide fraudulent
				immigration
				services.
					
					.
			3.Combating schemes
			 to defraud aliens
			(a)Regulations,
			 forms, and proceduresThe Secretary of Homeland Security and the
			 Attorney General, for matters within their respective jurisdictions arising
			 under the immigration laws, shall promulgate appropriate regulations, forms,
			 and procedures defining the circumstances in which—
				(1)persons submitting
			 applications, petitions, motions, or other written materials relating to
			 immigration benefits or relief from removal under the immigration laws will be
			 required to identify who (other than immediate family members) assisted them in
			 preparing or translating the immigration submissions; and
				(2)any person or
			 persons who received compensation (other than a normal fee for copying,
			 mailing, or similar services) in connection with the preparation, completion,
			 or submission of such materials will be required to sign the form as a preparer
			 and provide identifying information.
				(b)Civil
			 injunctions against immigration service providerThe Attorney General may commence a civil
			 action in the name of the United States to enjoin any immigration service
			 provider from further engaging in any fraudulent conduct that substantially
			 interferes with the proper administration of the immigration laws or who
			 willfully misrepresents such provider’s legal authority to provide
			 representation before the Department of Justice and the Department of Homeland
			 Security.
			(c)DefinitionsIn
			 this section:
				(1)Immigration
			 lawsThe term immigration laws has the meaning
			 given that term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
				(2)Immigration
			 service providerThe term immigration service
			 provider means any individual or entity (other than an attorney or
			 individual otherwise authorized to provide representation in immigration
			 proceedings as provided in Federal regulation) who, for a fee or other
			 compensation, provides any assistance or representation to aliens in relation
			 to any filing or proceeding relating to the alien which arises, or which the
			 provider claims to arise, under the immigration laws, Executive order, or
			 Presidential proclamation.
				4.Relief for
			 victims of notario fraud
			(a)In
			 generalAn alien may
			 withdraw, without prejudice, an application or other submission for immigration
			 status or other immigration benefit if the alien submits information indicating
			 the application or submission was prepared or submitted by an individual
			 engaged in the unauthorized practice of law or immigration practitioner fraud
			 and attests that the alien had no prior knowledge the application or submission
			 was prepared or submitted by an individual engaged in the unauthorized practice
			 of law or immigration practitioner fraud.
			(b)Corrected
			 filingsThe Secretary of
			 Homeland Security, the Secretary of State, and the Attorney General shall
			 develop a procedure for submitting corrected applications or other submissions
			 withdrawn under paragraph (1). The Secretary of Homeland Security, the
			 Secretary of State, and the Attorney General shall permit corrected
			 applications or other submissions to be resubmitted notwithstanding the
			 numerical and time limitations on the filing of the applications or other
			 submissions covered by this Act.
			(c)Waiver of bar to
			 reentrySection
			 212(a)(9)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(B)(ii)), as amended by section 2315(a), is further amended by adding
			 at the end the following:
				
					(VII)Immigration
				practitioner fraudClause (i)
				shall not apply to an alien if he can prove by clear convincing evidence that
				he departed the United States based on the erroneous advice of an individual
				engaged in the unauthorized practice of law or immigration practitioner
				fraud.
					.
			(d)Regulations
			 implementing contempt authority of immigration judgesNot later than 180 days after the date of
			 enactment of this Act, the Attorney General shall promulgate regulations
			 implementing the contempt authority for immigration judges provided by section
			 240(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(1)). Such
			 regulations shall provide that any civil contempt sanctions including any
			 monetary penalty may be applicable to all parties appearing before the
			 immigration judge.
			5.Outreach to
			 immigrant communities
			(a)Authority To
			 conductThe Secretary of
			 Homeland Security and the Attorney General, acting through the Director of the
			 Office for Immigration Review, shall carry out a program to educate aliens
			 regarding who may provide legal services and representation to aliens in
			 immigration proceedings through cost-effective outreach to immigrant
			 communities.
			(b)PurposeThe purpose of the program authorized under
			 subsection (a) is to prevent aliens from being subjected to fraud by
			 individuals who are not authorized to provide legal services or representation
			 to aliens.
			(c)AvailabilityThe
			 Attorney General shall, to the extent practicable, make publicly available
			 information regarding fraud by immigration consultants, visa consultants, and
			 other individuals who are not authorized to provide legal services or
			 representation to aliens available—
				(1)at appropriate
			 offices that provide services or information to aliens; and
				(2)through Web sites
			 that are—
					(A)maintained by the
			 Attorney General; and
					(B)intended to
			 provide information regarding immigration matters to aliens.
					(d)Foreign language
			 materialsAny educational materials used to carry out the program
			 authorized under subsection (a) shall, to the extent practicable, be made
			 available to immigrant communities in appropriate languages, including English
			 and Spanish.
			(e)Authorization of
			 appropriations
				(1)Amounts
			 authorizedThere are authorized to be appropriated such sums as
			 may be necessary to carry out this section.
				(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
				6.Grant program to
			 assist eligible applicants
			(a)EstablishmentThe Secretary and the Attorney General
			 shall establish, within the U.S. Citizenship and Immigration Services and the
			 Executive Office for Immigration Review respectively, programs to award grants,
			 on a competitive basis, to eligible nonprofit organizations to provide direct
			 legal services to aliens as described in subsection (c).
			(b)Eligible
			 nonprofit organizationThe
			 term eligible nonprofit organization means a nonprofit,
			 tax-exempt organization whose staff has demonstrated qualifications,
			 experience, and expertise in providing quality services to immigrants,
			 refugees, persons granted asylum, or persons applying for such statuses.
			(c)Use of
			 fundsGrant funds awarded
			 under this section shall be used for the design and implementation of programs
			 to provide direct assistance, within the scope of authorized practice of law,
			 to aliens in removal proceedings and to aliens completing applications and
			 petitions, including providing assistance in obtaining necessary documents and
			 supporting evidence.
			(d)Authorization of
			 appropriations
				(1)Amounts
			 authorizedThere are authorized to be appropriated such sums as
			 may be necessary to carry out this section.
				(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
				
